EXHIBIT 10.3

INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT

Dated as of

June 23, 2016

Among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Representative for the First Priority Secured Parties,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Representative for the Term Loan/Notes Secured Parties,

EACH OTHER REPRESENTATIVE FROM TIME TO TIME PARTY HERETO,

J.C. PENNEY CORPORATION, INC.

and

THE OTHER GRANTORS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Definitions; Other Interpretive Provisions.

     2   

1.1

 

Definitions

     2   

SECTION 2.

 

Lien Priorities.

     10   

2.1

 

Subordination of Liens

     10   

2.2

 

Nature of Obligations

     10   

2.3

 

Agreements Regarding Actions to Perfect Liens

     10   

2.4

 

No New Liens

     11   

SECTION 3.

 

Enforcement Rights.

     12   

3.1

 

Exclusive Enforcement

     12   

3.2

 

Standstill and Waivers

     13   

3.3

 

Judgment Creditors

     14   

3.4

 

Cooperation

     15   

3.5

 

No Additional Rights for the Grantors Hereunder

     15   

3.6

 

Actions Upon Breach

     15   

SECTION 4.

 

Application of Proceeds of ABL Priority Collateral; Dispositions and Releases of
ABL Priority Collateral; Inspection and Insurance.

     15   

4.1

 

Application of Proceeds; Turnover Provisions

     15   

4.2

 

Releases of Lien

     16   

4.3

 

Inspection Rights and Insurance.

     16   

4.4

 

Tracing and Allocation of Proceeds

     17   

SECTION 5.

 

Insolvency Proceedings.

     17   

5.1

 

Filing of Motions

     17   

5.2

 

Financing Matters

     17   

5.3

 

Relief From the Automatic Stay

     18   

5.4

 

Adequate Protection

     19   

5.5

 

Avoidance Issues

     20   

5.6

 

Asset Dispositions in an Insolvency Proceeding

     20   

5.7

 

Separate Grants of Security and Separate Classification

     21   

5.8

 

Plans of Reorganization

     21   

5.9

 

No Waiver of Rights of First Priority Secured Parties

     21   

5.10

 

Effectiveness in Insolvency Proceedings

     22   

SECTION 6.

 

Matters Relating to Loan Documents.

     22   

6.1

 

General

     22   

SECTION 7.

 

Cooperation with Respect to ABL Priority Collateral.

     23   

7.1

 

Consent to License to Use Intellectual Property

     23   

7.2

 

Access to Information

     23   

7.3

 

Access to Property to Process and Sell Inventory

     23   

7.4

 

Grantor Consent

     25   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.

 

Reliance; Waivers; etc.

     26   

8.1

 

Reliance

     26   

8.2

 

No Warranties or Liability

     26   

8.3

 

No Waivers

     26   

SECTION 9.

 

Obligations Unconditional.

     26   

SECTION 10.

 

Joinder of Representative for Replacement ABL Credit Agreement and
Representative for Junior Priority Secured Obligations.

     27   

SECTION 11.

 

Miscellaneous.

     27   

11.1

 

Conflicts; Agreement Solely to Define Relative Rights

     27   

11.2

 

Continuing Nature of Provisions

     27   

11.3

 

Amendments; Waivers

     28   

11.4

 

Information Concerning Financial Condition of the Borrower and the other
Grantors

     28   

11.5

 

Applicable Law

     28   

11.6

 

Jurisdiction; Consent to Service of Process; Process Agent

     28   

11.7

 

Notices

     29   

11.8

 

Successors and Assigns

     29   

11.9

 

Headings

     29   

11.10

 

Severability

     30   

11.11

 

Counterparts; Integration; Effectiveness

     30   

11.12

 

Waiver of Jury Trial

     30   

11.13

 

Additional Grantors

     30   

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT

INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT (this “Agreement”), dated as
of June 23, 2016, among WELLS FARGO BANK, NATIONAL ASSOCIATION. (“Wells Fargo”),
as Representative for the First Priority Secured Parties, WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Agent (together with its successors as
“Collateral Agent” under the Term Loan/Notes Pari Passu Intercreditor Agreement
(as defined below), the “Term Loan/Notes Representative”), as Representative for
the Term Loan/Notes Secured Parties, any other Representative (as defined
herein) that becomes a party hereto after the date hereof pursuant to
Section 10, as Representative for the applicable Secured Parties, J.C. PENNEY
CORPORATION, INC. (the “Borrower”), and each of the other Grantors party hereto.

WHEREAS, J.C. Penney Company, Inc. (“Holdings”), the Borrower, certain
subsidiaries of the Borrower, Wells Fargo, as administrative agent (together
with its successors in such capacity under the ABL Credit Agreement, the “ABL
Agent”), the lenders party thereto and the other parties thereto are parties to
that certain Credit Agreement, dated as of June 20, 2014 (as amended on
December 10, 2015, the “ABL Credit Agreement”), pursuant to which such lenders
have made and have agreed to make loans and extend other financial
accommodations to the Borrower;

WHEREAS, Holdings, the Borrower, certain subsidiaries of the Borrower, JPMorgan
Chase Bank, N.A., as administrative agent (together with its successors in such
capacity under the Term Loan Agreement, the “Term Loan Agent”), and the lenders
party thereto are parties to that certain Amended and Restated Credit and
Guaranty Agreement, dated as of the date hereof (the “Term Loan Agreement”),
pursuant to which such lenders have agreed to make loans to the Borrower;

WHEREAS, Holdings, the Borrower, certain subsidiaries of the Borrower and
Wilmington Trust, National Association, as trustee (together with its successors
in such capacity under the Indenture, the “Trustee”) are parties to that certain
Indenture, dated as of the date hereof (the “Indenture”), pursuant to which the
Borrower has issued its 5.875% senior secured notes due 2023;

WHEREAS, the Grantors and the ABL Agent are parties to that certain Collateral
Agreement, dated as of June 20, 2014 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified, the “ABL Security
Agreement”), pursuant to which such Grantors have granted Liens to the ABL Agent
for the benefit of the ABL Secured Parties on certain of their assets to secure
the ABL Secured Obligations;

WHEREAS, pursuant to the Term Loan/Notes Pari Passu Intercreditor Agreement, the
Term Loan Agent and the Trustee have appointed, and, if any additional Series
(as defined in the Term Loan/Notes Pari Passu Intercreditor Agreement) of Term
Loan/Notes Secured Obligations are established following the date hereof, one or
more additional Term Loan/Notes Authorized Representatives for the holders of
additional Series of Term Loan/Notes Secured Obligations will appoint, the Term
Loan/Notes Representative to hold Liens for the benefit of the Term Loan/Notes
Secured Parties under the Term Loan/Notes Security Agreement and the other Term
Loan/Notes Documents and to bind such Term Loan/Notes Secured Parties by the
terms of this Agreement;

WHEREAS, the Grantors and Term Loan/Notes Representative are parties to that
certain Amended and Restated Pledge and Security Agreement, dated as of the date
hereof (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified, the “Term Loan/Notes Security Agreement”), pursuant to
which such Grantors and certain of their Subsidiaries have granted Liens on
certain of their assets securing the Term Loan/Notes Secured Obligations;



--------------------------------------------------------------------------------

WHEREAS, if any Junior Priority Secured Obligations are issued following the
date hereof, then pursuant to the Junior Priority Pari Passu Intercreditor
Agreement, one or more Junior Priority Authorized Representatives for the
holders of Junior Priority Secured Obligations will appoint, the Junior Priority
Representative to hold the Liens for the benefit of the Junior Priority Secured
Parties under the Junior Priority Documents;

WHEREAS, the Second Priority Obligations, Liens and related rights are required,
pursuant to the ABL Credit Agreement, to be subject to this Agreement; and

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions; Other Interpretive Provisions.

1.1 Definitions.

The following terms, as used herein (including the foregoing recitals), have the
following meanings:

“ABL Agent” has the meaning set forth in the first WHEREAS clause of this
Agreement; provided that the term “ABL Agent” shall also include any
Representative for the holders of any indebtedness outstanding under any
Replacement ABL Credit Agreement then extant.

“ABL Credit Agreement” has the meaning set forth in the first WHEREAS clause of
this Agreement; provided that the term “ABL Credit Agreement” shall also include
any Replacement ABL Credit Agreement, in each case as any such agreement may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“ABL Loan Documents” means (i) the “Loan Documents” as defined in the ABL Credit
Agreement and (ii) the “Loan Documents” (or comparable term) as defined in any
Replacement ABL Credit Agreement, as the case may be.

“ABL Priority Collateral” means any and all present and future right, title and
interest of the Grantors in and to the following, whether now owned or hereafter
acquired, existing or arising, and wherever located: (i) all Accounts (other
than Accounts that are the identifiable proceeds of the sale or other
disposition of Term Loan/Notes Exclusive Collateral); (ii) all Deposit Accounts
and all cash credited thereto, including, without limitation, the Concentration
Account and the Control Accounts and all cash credited thereto (other than any
Deposit Account that contains solely the identifiable cash proceeds of property
that was Term Loan/Notes Exclusive Collateral when such cash proceeds arose);
(iii) all Inventory; (iv) all Payment Intangibles; (v) all Securities Accounts
and all cash, securities and other financial assets credited thereto on which
Liens are granted (or purported to be granted) to secure the ABL Secured
Obligations to the extent required by Section 5.16 of the ABL Credit Agreement
(or any substantially equivalent provision under any Replacement ABL Credit
Agreement) (other than any Securities Account that contains solely the
identifiable proceeds of property that was Term Loan/Notes Exclusive Collateral
when such proceeds arose); (vi) all books and records pertaining to any and/or
all of the items set forth in clauses (i) – (v) above and (vii) below; and
(vii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations given by any Person with
respect to the foregoing. Terms used in the foregoing definition which are
defined in the Uniform Commercial Code and not otherwise defined in this
Agreement have the meanings specified in the Uniform Commercial Code.

 

2



--------------------------------------------------------------------------------

“ABL Priority Collateral Enforcement Actions” has the meaning specified in
Section 7.3(a).

“ABL Priority Collateral Processing and Sale Period” has the meaning specified
in Section 7.3(a).

“ABL Priority DIP Financing” has the meaning specified in Section 5.2(a).

“ABL Secured Obligations” means all “Obligations” (or comparable term) as
defined in the ABL Credit Agreement (including, for the avoidance of doubt, in
any Replacement ABL Credit Agreement).

“ABL Secured Parties” means holders from time to time of the ABL Secured
Obligations.

“ABL Security Agreement” has the meaning set forth in the fourth WHEREAS clause
of this Agreement; provided that if a Replacement ABL Credit Agreement is in
effect, “ABL Security Agreement” shall be deemed to be a reference to each
agreement pursuant to which Liens have been granted to secure obligations under
such Replacement ABL Credit Agreement, in each case as any such agreement may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“Adequate Protection Liens” means any Liens granted in any Insolvency Proceeding
to any Secured Party as adequate protection of the Secured Obligations held by
such Secured Party.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the preamble of this Agreement.

“Class” means, in relation to any Secured Obligations, whether such Secured
Obligations are First Priority Obligations or Second Priority Obligations.

“Comparable Second Priority Security Document” means, in relation to any ABL
Priority Collateral subject to any First Priority Security Document, each Second
Priority Security Document that creates a security interest in the same ABL
Priority Collateral, granted by the same Grantor, as applicable.

“Concentration Account” has the meaning set forth in the ABL Credit Agreement as
in effect on the date hereof and shall include any substantially similar account
pursuant to any Replacement ABL Credit Agreement.

“Control Accounts” has the meaning set forth in the ABL Credit Agreement as in
effect on the date hereof and shall include any substantially similar accounts
pursuant to any Replacement ABL Credit Agreement.

“Copyright License” means any agreement now or hereafter in existence granting
to any Person, or pursuant to which any Person grants to any other Person, any
right to use any Copyright.

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country or group of countries or any political subdivision thereof, whether as
author, assignee, transferee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States of
America or any other country, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office (or any similar office in any other country).

 

3



--------------------------------------------------------------------------------

“Deposit Account” means any “deposit account”, within the meaning of Article 9
of the Uniform Commercial Code as in effect on the date hereof.

“DIP Financing” has the meaning specified in Section 5.2.

“Enforcement Action” means, with respect to any Class of Secured Obligations,
the exercise of any rights and remedies with respect to any ABL Priority
Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies under the Loan Documents governing
such Class, or applicable law, including without limitation the right to
repossess, remove and otherwise deal with such ABL Priority Collateral, the
right to advertise and conduct public auctions or private sales of such ABL
Priority Collateral, in each case without notice (other than any notice required
by law), the exercise of any rights of set-off, recoupment or credit bidding,
and the exercise of any rights or remedies of a secured creditor under the
Uniform Commercial Code, the Bankruptcy Code (including credit bidding rights)
or other similar creditors’ rights, bankruptcy, insolvency, reorganization or
similar laws of any applicable jurisdiction (including, without limitation,
consenting to a “going out of business” or similar sale by any Grantor)
(including, without limitation, a store closing sale, going out of business sale
or other disposition by any Grantor of any ABL Priority Collateral conducted at
the direction of the ABL Agent after the occurrence of an event of default under
the ABL Loan Documents).

“Equity Interests” has the meaning specified in Section 4.4.

“First Priority Documents” means the ABL Loan Documents.

“First Priority Lien” means any Lien on any ABL Priority Collateral securing any
First Priority Obligations.

“First Priority Obligations” means the ABL Secured Obligations. To the extent
any payment with respect to any First Priority Obligation (whether by or on
behalf of any Grantor, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
Second Priority Secured Party, receiver or similar Person, then the obligation
or part thereof originally intended to be satisfied shall, for the purposes of
this Agreement and the rights and obligations of the First Priority Secured
Parties and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“First Priority Obligations Payment Date” means, the first date on which (i) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full (or, if applicable, cash
collateralized or defeased in accordance with the terms of the applicable First
Priority Documents), (ii) all commitments to extend credit under the First
Priority Documents have been terminated, (iii) there are no outstanding letters
of credit or similar instruments issued under the First Priority Documents
(other than such as have been cash collateralized or defeased or otherwise
provided for in accordance with the terms of the applicable First Priority
Documents) and (iv) the First Priority Representative has delivered a written
notice to the Second Priority Representative stating that the events described
in clauses (i), (ii) and (iii) above have occurred to the satisfaction of the
First Priority Secured Parties. For avoidance of doubt, a Refinancing of First
Priority Obligations that is permitted hereby shall not give rise to the First
Priority Obligations Payment Date unless the terms thereof expressly so provide
with reference to this Agreement.

“First Priority Representative” means the ABL Agent.

 

4



--------------------------------------------------------------------------------

“First Priority Secured Parties” means the First Priority Representative and the
holders of the First Priority Obligations.

“First Priority Security Documents” means each agreement or document granting or
purporting to grant a Lien on any ABL Priority Collateral to secure First
Priority Obligations, including the ABL Security Agreement.

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Annex III, appropriately completed.

“Grantors” means Holdings, the Borrower and each Subsidiary of the Borrower that
has at any time granted a Lien on any assets that constitute ABL Priority
Collateral to secure any First Priority Obligations.

“Holdings” has the meaning set forth in the first WHEREAS clause of this
Agreement.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Intellectual Property” means all Copyrights, Patents, Trademarks, Copyright
Licenses, Patent Licenses and Trademark Licenses.

“Inventory” means any “inventory”, within the meaning of Article 9 of the
Uniform Commercial Code as in effect on the date hereof.

“Junior Priority Authorized Representatives” means each “Authorized
Representative” as defined in the Junior Priority Pari Passu Intercreditor
Agreement.

“Junior Priority Documents” has the meaning given such term by the Junior
Priority Pari Passu Intercreditor Agreement.

“Junior Priority Pari Passu Intercreditor Agreement” means a pari passu
intercreditor agreement entered into by and among the Junior Priority
Representative and one or more Junior Priority Authorized Representatives
pursuant to which, among other things, the Junior Priority Secured Parties (or
one or more Junior Priority Authorized Representatives on behalf of such Junior
Priority Secured Parties) authorize and direct the Junior Priority
Representative to enter into this Agreement on their behalf of such Junior
Priority Secured Parties and to bind them hereby.

“Junior Priority Representative” means the “Collateral Agent” as defined in the
Junior Priority Pari Passu Intercreditor Agreement.

“Junior Priority Secured Obligations” has the meaning set forth in the Junior
Priority Pari Passu Intercreditor Agreement.

“Junior Priority Secured Parties” means the holders from time to time of the
Junior Priority Secured Obligations.

“Letter of Credit” has the meaning set forth in the ABL Credit Agreement and
shall include any substantially equivalent term in any Replacement ABL Credit
Agreement.

 

5



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Document” means any of the First Priority Documents or the Second Priority
Documents.

“Patent License” means any agreement now or hereafter in existence granting to
any Person, or pursuant to which any Person grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not.

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country or group of countries
or any political subdivision thereof,, all registrations and recordings thereof,
and all applications for letters patent of the United States of America or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof.

“Payment Intangibles” has the meaning set forth in the ABL Credit Agreement as
in effect on the date hereof.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited or unlimited liability company or other entity, or a government or any
political subdivision or agency thereof.

“Post-Petition Interest” means any interest, fees, expenses or other amount that
accrues or would have accrued after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Refinance” means, in respect of any indebtedness, to extend, refinance, renew
or replace, defease or refund such indebtedness, in each case, in whole or in
part and/or with the same or different lenders, agents or arrangers and
including any increase in the principal amount of the loans and commitments
provided thereunder. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Reorganization Plan” means a plan of reorganization pursuant to Chapter 11 of
the Bankruptcy Code.

“Replacement ABL Credit Agreement” means (i) any replacement or additional
credit agreement entered into by the Grantors (or any of them) to Refinance the
indebtedness outstanding under the then-extant ABL Credit Agreement or to incur
new indebtedness that is intended to constitute First Priority Obligations or
(ii) in the event that the First Priority Obligations Payment Date has occurred
(other than as a result of an Enforcement Action), any replacement credit
agreement entered into by the Grantors (or any of them), so long as, in the case
of each of clauses (i) and (ii), any such agreement is permitted by any
then-extant ABL Credit Agreement; provided that (w) the incurrence of such
indebtedness and the Liens securing such indebtedness is permitted by (1) the
then-extant Second Priority Documents and (2) this Agreement and (x) the
Borrower shall have complied with Section 10 with respect thereto.

 

6



--------------------------------------------------------------------------------

“Representative” means the ABL Agent, the Term Loan/Notes Representative and the
Junior Priority Representative.

“Representative Joinder Agreement” means a supplement to this Agreement
substantially in the form of Annex II, appropriately completed.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary, assistant secretary, treasurer, assistant
treasurer or controller of a Grantor.

“Second Priority Documents” means the Term Loan/Notes Documents and the Junior
Priority Documents.

“Second Priority Intercreditor Agreement” means any intercreditor agreement
(other than this Agreement) entered into among the Term Loan/Notes
Representative, the Junior Priority Representative and any other parties thereto
and delivered to the Representatives in accordance with Section 10 hereof.

“Second Priority Lien” means any Lien on any ABL Priority Collateral securing
the Second Priority Obligations.

“Second Priority Obligations” means the Term Loan/Notes Secured Obligations and
the Junior Priority Secured Obligations. To the extent any payment with respect
to any Second Priority Obligation (whether by or on behalf of any Grantor, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any First Priority Secured
Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Priority Secured Parties and the
Second Priority Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.

“Second Priority Permitted Actions” means the actions permitted to be taken by
the Second Priority Secured Parties pursuant to Section 3.1(b) and/or
Section 3.1(c).

“Second Priority Representatives” means the Term Loan/Notes Representative and
the Junior Priority Representative.

“Second Priority Secured Parties” means each Second Priority Representative and
the holders of the Second Priority Obligations.

“Second Priority Security Documents” means each agreement or document granting
or purporting to grant a Lien on any ABL Priority Collateral to secure Second
Priority Obligations, including the Term Loan/Notes Security Agreement.

“Second Priority Standstill Period” has the meaning specified in Section 3.1(b).

“Secured Obligations” means, collectively, the First Priority Obligations and
the Second Priority Obligations.

“Secured Parties” means, collectively, the First Priority Secured Parties and
the Second Priority Secured Parties.

“Secured Supply Chain Obligations” has the meaning set forth in the ABL Credit
Agreement and shall include any substantially equivalent term in any Replacement
ABL Credit Agreement.

 

7



--------------------------------------------------------------------------------

“Secured Swap Obligations” has the meaning set forth in the ABL Credit Agreement
and shall include any substantially equivalent term in any Replacement ABL
Credit Agreement.

“Secured Treasury Services Obligations” has the meaning set forth in the ABL
Credit Agreement and shall include any substantially equivalent term in any
Replacement ABL Credit Agreement.

“Security Documents” means, collectively, (i) the “Security Documents” (or like
term) as defined in the ABL Credit Agreement, (ii) the “Term Loan/Notes Security
Documents” (or like term) as defined in the Term Loan/Notes Pari Passu
Intercreditor Agreement and (iii) the “Junior Priority Security Documents” (or
like term) as defined in the Junior Priority Pari Passu Intercreditor Agreement.

“Specified Term Loan/Notes Collateral” has the meaning specified in the
definition of Term Loan/Notes Exclusive Collateral.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with generally accepted accounting principles in the
United States of America as of such date, as well as any other corporation,
limited liability company, partnership, association or other entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned or held.

“Term Loan Agent” has the meaning set forth in the second WHEREAS clause of this
Agreement.

“Term Loan Agreement” has the meaning set forth in the second WHEREAS clause of
this Agreement.

“Term Loan/Notes Authorized Representatives” means the Term Loan Agent, the
Trustee and each other “Authorized Representative” (as defined in the Term
Loan/Notes Pari Passu Intercreditor Agreement) that becomes a party to the Term
Loan/Notes Pari Passu Intercreditor Agreement following the date hereof.

“Term Loan/Notes Documents” has the meaning given such term by the Term
Loan/Notes Pari Passu Intercreditor Agreement.

“Term Loan/Notes Exclusive Collateral” means (i) all Equipment, real estate
(including leasehold interests therein), Intellectual Property, equity interests
and intercompany indebtedness of the Grantors and their subsidiaries, Deposit
Accounts (other than the Concentration Account and the Control Accounts) that
contain solely the identifiable cash proceeds of property that was Term
Loan/Notes Exclusive Collateral when such cash proceeds arose, Accounts that are
the identifiable proceeds of the sale or other disposition of Term Loan/Notes
Exclusive Collateral (collectively, “Specified Term Loan/Notes Collateral”), and
(ii) all other property or assets of the Grantors and their Subsidiaries, in
each case under (i) or (ii), (x) on which Liens have been granted (or purported
to be granted) to secure the Term Loan/Notes Secured Obligations, and (y) other
than property or assets constituting ABL Priority Collateral. Terms used in the
foregoing definition (or components of any such definition) which are defined in
the Uniform Commercial Code and not otherwise defined in this Agreement have the
meanings specified in the Uniform Commercial Code.

“Term Loan/Notes Pari Passu Intercreditor Agreement” means the Pari Passu
Intercreditor

 

8



--------------------------------------------------------------------------------

Agreement, dated as of the date hereof and as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, by
and among the Grantors, the Term Loan/Notes Representative, as Collateral Agent,
JPMorgan Chase Bank, N.A., as Authorized Representative for the Term Loan
Secured Parties (as defined therein), the Trustee, as Authorized Representative
for the Notes Secured Parties (as defined therein) and each other Term
Loan/Notes Authorized Representative from time to time party thereto.

“Term Loan/Notes Representative” has the meaning set forth in the first
paragraph of this Agreement.

“Term Loan/Notes Secured Obligations” has the meaning set forth in the Term
Loan/Notes Pari Passu Intercreditor Agreement.

“Term Loan/Notes Secured Parties” means the holders from time to time of the
Term Loan/Notes Secured Obligations.

“Term Loan/Notes Security Agreement” has the meaning set forth in the sixth
WHEREAS clause of this Agreement.

“Trademark License” means any agreement now or hereafter in existence granting
to any Person, or pursuant to which any Person grants to any other Person, any
right to use any Trademark.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, trade dress, logos and other similar source or business identifiers, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States: Patent and Trademark Office or
any similar offices in any State of the United States of America or any other
country or group of countries or any political subdivision thereof, and all
extensions or renewals thereof and (b) all goodwill connected with the use
thereof or symbolized thereby.

“Trustee” has the meaning set forth in the third WHEREAS clause of this
Agreement.

“Unasserted Contingent Obligations” means, at any time, with respect to any
Class of Secured Obligations, Secured Obligations of such Class for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (i) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Secured Obligation of such Class and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Secured Obligations of such
Class for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“United States” means the United States of America.

 

9



--------------------------------------------------------------------------------

SECTION 2. Lien Priorities.

2.1 Subordination of Liens.

(a) Any and all Second Priority Liens now existing or hereafter created or
arising, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, are expressly junior in priority, operation and
effect to any and all First Priority Liens now existing or hereafter created or
arising, notwithstanding (i) anything to the contrary contained in any agreement
or filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other liens, charges or encumbrances
or any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (ii) any provision of the Uniform Commercial Code or any applicable
law or any First Priority Document or Second Priority Document or any other
circumstance whatsoever and (iii) the fact that any such First Priority Liens
are (x) subordinated to any Lien securing any obligation of any Grantor other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.

(b) No Secured Party shall object to or contest, or support any other Person in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any security interest in the ABL Priority Collateral granted
to any other Secured Party. No Second Priority Secured Party shall take, or
cause to be taken, any action the purpose of which is to make any Second
Priority Lien, as applicable, pari passu with or senior to the First Priority
Lien. It is understood that nothing in this Section 2.1(b) is intended to
prohibit any Second Priority Secured Party from exercising any rights expressly
granted to it under this Agreement.

(c) Notwithstanding any failure by any Secured Party to perfect any or all of
its security interests in the ABL Priority Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of any or all of the security interests in the ABL Priority
Collateral granted to such Secured Party, the priority and rights as among the
Secured Parties with respect to the ABL Priority Collateral shall be as set
forth herein.

2.2 Nature of Obligations. Each Secured Party acknowledges that certain of the
Secured Obligations are revolving in nature and that the amount thereof that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of such Secured Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the Secured Obligations may be increased, replaced or Refinanced, in each
event, without notice to or consent by the Secured Parties (except to the extent
required under Section 6) and without affecting the provisions hereof. The lien
priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or Refinancing of or waiver, consent
or accommodation with respect to any Secured Obligations, or any portion
thereof.

2.3 Agreements Regarding Actions to Perfect Liens.

(a) Each Second Priority Representative agrees, on behalf of itself and the
other Second Priority Secured Parties, that UCC-1 financing statements, filed or
recorded by or on behalf of such Second Priority Representative or any other
Second Priority Secured Party (or any agent or other representative thereof) in
respect of ABL Priority Collateral shall be in form reasonably satisfactory to
the First Priority Representative.

 

10



--------------------------------------------------------------------------------

(b) The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over any ABL Priority
Collateral pursuant to the First Priority Documents, such possession or control
is also for the benefit of each Second Priority Representative and the other
Second Priority Secured Parties, but solely as gratuitous bailee to the extent
required to perfect their security interest in such ABL Priority Collateral.
Nothing in the preceding sentence shall be construed to impose any duty on the
First Priority Representative (or any third party acting on its behalf) or
provide any Second Priority Representative or any other Second Priority Secured
Party with any rights with respect to such ABL Priority Collateral beyond those
specified in this Agreement and the Second Priority Documents; provided that
subsequent to the occurrence of the First Priority Obligations Payment Date in
each case at the Borrower’s sole cost and expense, (i) the First Priority
Representative shall (x) deliver to the Term Loan/Notes Representative (or, if
no Term Loan/Notes Secured Obligations are then outstanding, the Junior Priority
Representative), and each Grantor hereby directs such First Priority
Representative to so deliver, any stock certificates or promissory notes
evidencing or constituting ABL Priority Collateral in its possession or control
together with any necessary endorsements to the extent required by the Second
Priority Documents or (y) direct and deliver the ABL Priority Collateral as a
court of competent jurisdiction otherwise directs and (ii) in the case of any
ABL Priority Collateral consisting of deposit accounts or securities accounts as
to which the First Priority Representative has control pursuant to an account
control agreement, the First Priority Representative and the applicable Grantor
shall take such actions, if any, as are required to cause control over such ABL
Priority Collateral to become vested in the Term Loan/Notes Representative (or,
if no Term Loan/Notes Secured Obligations are then outstanding, the Junior
Priority Representative); provided further that the provisions of this Agreement
are intended solely to govern the respective Lien priorities as between the
First Priority Secured Parties, and the Second Priority Secured Parties and
shall not impose on the First Priority Secured Parties any obligations in
respect of the disposition of any ABL Priority Collateral (or any proceeds
thereof) that would conflict with prior perfected Liens or any claims thereon in
favor of any other Person that is not a Secured Party.

(c) Other than as set forth in the first proviso to the second sentence of the
immediately preceding paragraph, any First Priority Secured Party with physical
possession of or control over ABL Priority Collateral shall not have any duty or
liability to protect or preserve any rights pertaining to any of such ABL
Priority Collateral and, except for gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction, each Second Priority Secured Party hereby waives and releases such
Person from all claims and liabilities arising pursuant to such Person’s role as
gratuitous bailee with respect to such ABL Priority Collateral.

2.4 No New Liens. (a) The parties hereto agree that there shall be no Lien, and
no Grantor shall have any right to create any Lien, on any asset of such Grantor
consisting of or constituting ABL Priority Collateral securing any Secured
Obligation of such Grantor if such asset is not also subject to a Lien securing
each other Secured Obligation of such Grantor, except that (x) nothing contained
in this Section 2.4 shall preclude (i) the First Priority Secured Parties from
being granted Adequate Protection Liens on ABL Priority Collateral regardless of
whether any Adequate Protection Liens thereon are granted to the Second Priority
Secured Parties or (ii) the Second Priority Secured Parties from being granted
Adequate Protection Liens in accordance with Section 5.4 and (y) this
Section 2.4 shall be inapplicable to any Lien securing Secured Supply Chain
Obligations, Secured Swap Obligations, Secured Treasury Services Obligations
and/or Letters of Credit (including the cash collateralization thereof), and not
any other Secured Obligations. If any Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Grantor
constituting ABL Priority Collateral securing any Secured Obligations, which
assets are not also subject to a Lien securing the other Secured Obligations of
such Grantor as required by the first sentence of this Section 2.4, then such
Secured Party shall, without the need for any further consent of any other
Secured Party, and notwithstanding anything to the contrary in

 

11



--------------------------------------------------------------------------------

any Loan Document, be deemed to hold and have held such Lien for the benefit of
the Secured Parties holding Secured Obligations that are required to have a Lien
on such assets by the first sentence of this Section 2.4 (and each such Lien so
deemed to have been held shall be subject in all respects to the provisions of
this Agreement, including without limitation the lien subordination provisions
set forth in Section 2.1).

(b) Subject to Section 5.4(b), the ABL Secured Parties agree that they will not
take or accept any Lien on any Term Loan/Notes Exclusive Collateral unless
either (x) this Agreement is first amended in form and substance reasonably
satisfactory to the Second Priority Representatives to provide the Second
Priority Secured Parties with customary protections with respect to the Term
Loan/Notes Exclusive Collateral reflecting the senior nature of the Second
Priority Representatives’ Liens in the Term Loan/Notes Exclusive Collateral
relative to the ABL Agent’s Liens in the Term Loan/Notes Exclusive Collateral or
(y) the parties hereto otherwise enter into an intercreditor agreement in form
and substance reasonably satisfactory to the Second Priority Representatives to
provide the Second Priority Secured Parties with customary protections with
respect to the Term Loan/Notes Exclusive Collateral reflecting the senior nature
of the Second Priority Representatives’ Liens in the Term Loan/Notes Exclusive
Collateral relative to the ABL Agent’s Liens in the Term Loan/Notes Exclusive
Collateral.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement.

(a) Until the First Priority Obligations Payment Date, whether or not an
Insolvency Proceeding has been commenced by or against any Grantor, the First
Priority Secured Parties shall have the exclusive right to take and continue (or
refrain from taking or continuing) any Enforcement Action with respect to the
ABL Priority Collateral, without any consultation with or consent of any Second
Priority Secured Party. Upon the occurrence and during the continuance of an
event of default under the First Priority Documents (and subject to the
provisions of the First Priority Documents), the First Priority Representative
and the other First Priority Secured Parties may take and continue any
Enforcement Action with respect to the applicable First Priority Obligations and
the ABL Priority Collateral in such order and manner as they may determine in
their sole discretion.

(b) Notwithstanding Section 3.1(a), the Term Loan/Notes Representative and the
other Term Loan Notes Secured Parties (or, if no Term Loan/Notes Secured
Obligations are then outstanding, the Junior Priority Representative and the
other Junior Priority Secured Parties) may enforce any of their rights and
exercise any of their remedies with respect to the ABL Priority Collateral after
a period of 180 days has elapsed since the date on which the Term Loan/Notes
Representative (or, if no Term Loan/Notes Secured Obligations are then
outstanding, the Junior Priority Representative) has delivered to the First
Priority Representative written notice of the acceleration or non-payment at
maturity of the indebtedness then outstanding under any Term Loan/Notes Document
(or, if no Term Loan/Notes Secured Obligations are then outstanding, the Junior
Priority Documents) (the “Second Priority Standstill Period”); provided, that
notwithstanding the expiration of the Second Priority Standstill Period or
anything to the contrary herein in no event shall any Second Priority
Representatives or any other Second Priority Secured Party enforce or exercise
any rights or remedies with respect to the ABL Priority Collateral if the First
Priority Representative or any other First Priority Secured Party shall have
commenced, and shall be diligently pursuing the enforcement or exercise of any
rights or remedies with respect to the ABL Priority Collateral; provided further
that the Second Priority Standstill Period shall be stayed, tolled and deemed
not to have expired during the pendency of any Insolvency Proceeding or during
any period of time for which any stay or other order prohibiting the exercise of
remedies with respect to any ABL Priority Collateral has been entered by a court
of competent jurisdiction and is in effect.

 

12



--------------------------------------------------------------------------------

(c) It is understood that Sections 3.1(a) and 3.1(b) do not restrict the
following:

(i) in any Insolvency Proceeding commenced by or against any Grantor, any Second
Priority Secured Party may file a proof of claim or statement of interest with
respect to the ABL Priority Collateral;

(ii) the Second Priority Secured Parties may take any action (solely to the
extent not adverse to the prior Liens securing the First Priority Obligations or
the rights of the First Priority Representative or the First Priority Secured
Parties to exercise remedies in respect thereof) in order to preserve, perfect
or protect (but not enforce) the Second Priority Liens;

(iii) the Second Priority Secured Parties shall be entitled to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Second Priority Secured
Parties, if any, in each case in accordance with the terms of this Agreement;

(iv) the Second Priority Secured Parties shall be entitled to file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of the Grantors or secured creditors of the
Grantors with respect to the Term Loan/Notes Exclusive Collateral arising under
either any bankruptcy, insolvency or similar law or applicable non-bankruptcy
law, in each case in accordance with the terms of this Agreement;

(v) the Second Priority Secured Parties shall be entitled to exercise any of
their rights or remedies (A) under the Second Priority Documents other than with
respect to the ABL Priority Collateral subject to the other provisions of this
Agreement and (B) with respect to any of the ABL Priority Collateral, after the
termination of the Second Priority Standstill Period to the extent permitted by
Section 3.1(b); and

(vi) the Second Priority Secured Parties may make a bid on all or any portion of
the ABL Priority Collateral in any bankruptcy or non-bankruptcy auction or
foreclosure proceeding or action; provided that the cash portion of any such bid
is sufficient to result in a First Priority Obligations Payment Date.

3.2 Standstill and Waivers.

(a) Each Second Priority Representative, on behalf of itself and the other
applicable Second Priority Secured Parties, agrees, for the benefit of the First
Priority Representative and each other First Priority Secured Party, that until
the First Priority Obligations Payment Date, subject to Section 3.1(c) and
except in connection with the taking of any Second Priority Permitted Actions,
it will not oppose, object to, interfere with, hinder or delay, in any manner,
whether by judicial proceedings (including without limitation the filing of an
Insolvency Proceeding) or otherwise, any foreclosure, sale, lease, exchange,
transfer or other disposition of the ABL Priority Collateral pursuant to an
Enforcement Action (or pursuant to a sale, lease, exchange or transfer as a
result of which the Second Priority Lien is automatically released pursuant to
Section 4.2(a)) or any other Enforcement Action taken by or on behalf of the
First Priority Representative or any other First Priority Secured Party;

(b) Each Second Priority Representative, on behalf of itself and the other
applicable Second Priority Secured Parties, agrees, for the benefit of the First
Priority Representative and each other First Priority Secured Party, that until
the First Priority Obligations Payment Date, it has no right

 

13



--------------------------------------------------------------------------------

to (x) direct the First Priority Representative or any other First Priority
Secured Party to take any Enforcement Action with respect to the ABL Priority
Collateral or (y) subject to Section 3.1(c) and except in connection with the
taking of any Second Priority Permitted Actions, consent or object to the taking
by the First Priority Representative or any other First Priority Secured Party
of any Enforcement Action with respect to such ABL Priority Collateral or to the
timing or manner thereof (or, to the extent it may have any such right described
in this Section 3.2(b) as a junior lien creditor, they hereby irrevocably waive
such right);

(c) Each Second Priority Representative, on behalf of itself and the other
applicable Second Priority Secured Parties, agrees, for the benefit of the First
Priority Representative and each other First Priority Secured Party, that until
the First Priority Obligations Payment Date, it will not institute any suit or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against the First Priority Representative or any other
First Priority Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, and none of
the First Priority Representative nor any other First Priority Secured Party
shall be liable for, any action taken or omitted to be taken by the First
Priority Representative or any First Priority Secured Party with respect to the
ABL Priority Collateral or pursuant to the First Priority Documents;

(d) Each Second Priority Representative, on behalf of itself and the other
applicable Second Priority Secured Parties, agrees, for the benefit of the First
Priority Representative and each other First Priority Secured Party, that until
the First Priority Obligations Payment Date, it will not take any Enforcement
Action with respect to such ABL Priority Collateral, except as otherwise
permitted under Section 3.1(b);

(e) Each Second Priority Representative, on behalf of itself and the other
applicable Second Priority Secured Parties, agrees, for the benefit of the First
Priority Representative and each other First Priority Secured Party, that until
the First Priority Obligations Payment Date, it will not commence judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce their interest in or realize upon,
the ABL Priority Collateral, in each case, except as otherwise permitted under
Section 3.1(b); and

(f) Each Second Priority Representative, on behalf of itself and the other
applicable Second Priority Secured Parties, agrees, for the benefit of the First
Priority Representative and each other First Priority Secured Party, that until
the First Priority Obligations Payment Date, it will not seek, and hereby waive
any right, to have the ABL Priority Collateral or any part thereof marshaled
upon any foreclosure or other disposition of the ABL Priority Collateral, except
as otherwise permitted under Section 3.1(b).

3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor in respect of its Second Priority Obligations (it being
understood that any such party may exercise its rights and remedies as an
unsecured creditor or secured creditor with respect to the Term Loan/Notes
Exclusive Collateral against the relevant Grantors in accordance with applicable
law; provided that with respect to such rights as an unsecured creditor such
exercise of rights or remedies is not a violation of this Agreement), such
judgment lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the First Priority Liens and the First Priority
Obligations) to the same extent as all other Second Priority Liens (created
pursuant to the Second Priority Documents) subject to this Agreement. Nothing in
this Section 3.3 shall limit the rights, remedies and actions of the Term
Loan/Notes Secured Parties with respect to Term Loan/Notes Exclusive Collateral.

 

14



--------------------------------------------------------------------------------

3.4 Cooperation. Each Second Priority Representative, on behalf of itself and
the other applicable Second Priority Secured Parties, agrees it shall take such
actions with respect to the ABL Priority Collateral as the First Priority
Representative shall reasonably request in connection with an Enforcement Action
by any First Priority Secured Party or the exercise by the First Priority
Secured Parties of their rights set forth herein.

3.5 No Additional Rights for the Grantors Hereunder. Except as provided in
Section 3.6, if any Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, no Grantor shall be entitled to use
such violation as a defense to any action by any Secured Party, nor to assert
such violation as a counterclaim or basis for set off or recoupment against any
Secured Party.

3.6 Actions Upon Breach.

(a) If any Second Priority Secured Party commences or participates in any action
or proceeding against any Grantor in respect of the ABL Priority Collateral
contrary to this Agreement, such Grantor, with the prior written consent of the
First Priority Representative, may interpose as a defense or dilatory plea the
making of this Agreement, and any First Priority Secured Party may intervene and
interpose such defense or plea in its or their name or in the name of such
Grantor.

(b) If any Second Priority Secured Party (or any agent or other representative
thereof) in any way takes, attempts to take or threatens to take any action with
respect to the ABL Priority Collateral (including, without limitation, any
attempt to enforce any remedy on the ABL Priority Collateral) in violation of
this Agreement, or fails to take any action required by this Agreement, any
First Priority Secured Party (in its or their own name or in the name of any
Grantor) may obtain relief against such Second Priority Secured Party (or agent
or other representative thereof) by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by each
Second Priority Representative on behalf of each other Second Priority Secured
Party that (i) the damages of the First Priority Secured Parties from its
actions may at that time be difficult to ascertain and may be irreparable and
(ii) each Second Priority Secured Party waives any defense that any Grantor
and/or the First Priority Secured Parties cannot demonstrate damage and/or can
be made whole by the awarding of damages.

SECTION 4. Application of Proceeds of ABL Priority Collateral; Dispositions and
Releases of ABL Priority Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions.

(a) All proceeds of ABL Priority Collateral (including any interest earned
thereon) resulting from any Enforcement Action, and whether or not pursuant to
an Insolvency Proceeding, shall be distributed as follows:

first, to the First Priority Representative to be applied in accordance with the
then-extant First Priority Documents until the First Priority Obligations
Payment Date has occurred;

second, to the Term Loan/Notes Representative (or, if no Term Loan/Notes Secured
Obligations are then outstanding, to the Junior Priority Representative) to be
applied in accordance with the then-extant Second Priority Documents until the
Second Priority Obligations are indefeasibly paid in full; and

finally, to the relevant Grantor, or as a court of competent jurisdiction may
direct.

 

15



--------------------------------------------------------------------------------

(b) Until the occurrence of the First Priority Obligations Payment Date, no
Second Priority Secured Party may accept any ABL Priority Collateral, including
any ABL Priority Collateral constituting proceeds (but excluding any Specified
Term Loan/Notes Collateral in existence on the date hereof in which, as of the
date hereof, the First Priority Lien thereon shall not have been perfected), in
satisfaction, in whole or in part, of the Second Priority Secured Obligations in
violation of Sections 4.1(a). Any ABL Priority Collateral, including any ABL
Priority Collateral constituting proceeds, received by a Second Priority Secured
Party that is not permitted to be received pursuant to the preceding sentence
shall be segregated and held in trust and promptly turned over to the First
Priority Representative to be applied in accordance with Section 4.1(a) in the
same form as received, with any endorsements reasonably requested by the First
Priority Representative, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representatives (which authorization, being
coupled with an interest, is irrevocable). Upon the turnover of such ABL
Priority Collateral as contemplated by the immediately preceding sentence, the
Second Priority Obligations purported to be satisfied by the payment of such ABL
Priority Collateral shall be immediately reinstated in full as though such
payment had never occurred.

4.2 Releases of Lien.

(a) Upon any release, sale or disposition of any ABL Priority Collateral that
results in the release of the First Priority Lien on such ABL Priority
Collateral and that is (i) permitted pursuant to the terms of the First Priority
Documents or (ii) effected pursuant to an Enforcement Action, the Second
Priority Lien on such ABL Priority Collateral (but not on any proceeds of such
ABL Priority Collateral not required to be paid to the First Priority Secured
Parties) shall be automatically and unconditionally released.

(b) Until the First Priority Obligations Payment Date, each Second Priority
Representative shall promptly execute and deliver such release documents and
instruments and shall take such further actions as the First Priority
Representative shall reasonably request to evidence any release of the Second
Priority Liens described in Section 4.2(a). Each Second Priority Representative
hereby appoints the First Priority Representative and any officer or duly
authorized person of the First Priority Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Second Priority Representative
and in the name of such Second Priority Representative or in the First Priority
Representative’s own name; provided that such power of attorney must be
exercised in the First Priority Representative’s reasonable discretion, solely
for the purposes of carrying out the terms of Section 4.2(a), to take any and
all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary to accomplish the purposes of Section 4.2(a),
including the filing and recording by the First Priority Representative of any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

4.3 Inspection Rights and Insurance.

(a) Until the First Priority Obligations Payment Date, any First Priority
Secured Party and its representatives and invitees may, to the extent expressly
permitted by the First Priority Documents, inspect any ABL Priority Collateral.

(b) Until the First Priority Obligations Payment Date, the First Priority
Representative will have the sole and exclusive right, subject to the rights of
the Grantors under the applicable First Priority Documents, (i) to be named as
additional insured and loss payee under any insurance policies

 

16



--------------------------------------------------------------------------------

maintained from time to time by any Grantor with respect to ABL Priority
Collateral (except that, if the applicable insurer permits, any Second Priority
Representative shall have the right to be named as an additional insured so long
as its second lien status is identified in a manner reasonably satisfactory to
the First Priority Representative); (ii) to adjust or settle any insurance
policy or claim covering ABL Priority Collateral in the event of any loss
thereunder; and (iii) to approve any award granted in any condemnation or
similar proceeding affecting ABL Priority Collateral.

4.4 Tracing and Allocation of Proceeds. In the event that Proceeds of ABL
Priority Collateral are received by any Secured Party in connection with a sale,
transfer or other disposition of Collateral that directly or indirectly involves
some or all of the ABL Priority Collateral and some or all of the Term
Loan/Notes Exclusive Collateral (including, without limitation, by virtue of the
sale or other disposition of a division or line of business or any capital
stock, partnership, limited liability company interests or other equity
interests of any Grantor (collectively, “Equity Interests”)) (it being
understood and agreed that if a Grantor or a Subsidiary of a Grantor is sold or
otherwise disposed of and such sale or other disposition is structured as a sale
of Equity Interests, for purposes of this Agreement, such sale shall be treated
as a sale of assets and the Proceeds shall be allocated as set forth in this
SECTION 4.4), the portion of such Proceeds that shall be allocated as
(x) proceeds of Accounts shall be an amount equal to the face amount of such
Accounts and (y) proceeds of Inventory shall be an amount equal to the greater
of the book value of such Inventory and the most recent appraised value thereof.
For all purposes of this Agreement, ABL Priority Collateral and Term Loan/Notes
Exclusive Collateral shall include the proceeds thereof received directly from
such ABL Priority Collateral or Term Loan/Notes Exclusive Collateral including
the sale or other disposition thereof; provided that any property or asset
purchased by any Grantor (whether purchased with proceeds of ABL Priority
Collateral or Term Loan/Notes Exclusive Collateral), shall not be traced and any
such property or assets will either be ABL Priority Collateral or Term
Loan/Notes Exclusive Collateral based on the nature of such collateral and not
the source of funds or other proceeds used to purchase such property or asset;
provided further that the foregoing shall not apply to (i) any property or asset
purchased by any Grantor after the earlier of a Default (as defined in the ABL
Credit Agreement) or a Default (as defined in the Term Loan Agreement or
Indenture) or (ii) Accounts that are the identifiable proceeds of the sale or
other disposition of Term Loan/Notes Exclusive Collateral or cash constituting
identifiable proceeds of property that was Term Loan/Notes Exclusive Collateral
when such cash proceeds arose held in Deposit Accounts (other than the
Concentration Account and the Control Accounts) that contain solely such cash
proceeds. The relative priorities of the First Priority Secured Parties and the
Second Priority Secured Parties shall be determined in accordance with the
preceding sentence.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. No Secured Party shall, in or in connection with any
Insolvency Proceeding or otherwise, file any pleadings or motions, take any
position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case to challenge, contest or otherwise object to the
scope, validity, enforceability, perfection or priority of any Liens held by any
other Secured Party and no Secured Party shall support any other Person doing
any of the foregoing. No Second Priority Secured Party shall file any motion,
take any position in any proceeding, or take any other action in respect of the
ABL Priority Collateral except as explicitly permitted under this Agreement.

5.2 Financing Matters.

(a) If any Grantor becomes subject to any Insolvency Proceeding, and if the
First Priority Representative consents (or does not object) to the use of ABL
Priority Collateral (for the avoidance of doubt, including but not limited to
the use of any ABL Priority Collateral that is cash collateral) by any Grantor
during any Insolvency Proceeding or provides financing to any Grantor under the
Bankruptcy

 

17



--------------------------------------------------------------------------------

Code (“DIP Financing”) secured by ABL Priority Collateral or consents (or does
not object) to the provision of DIP Financing to any Grantor by any third party
(any such DIP Financing, whether provided by the First Priority Secured Parties
(or any of them) or any third party, being referred to herein as an “ABL
Priority DIP Financing”), then, so long as any Liens on the ABL Priority
Collateral securing the DIP Financing are senior to or pari passu with the Liens
securing the ABL Secured Obligations (or such DIP Financing refinances the ABL
Secured Obligations), each Second Priority Representative agrees, on behalf of
itself and the other applicable Second Priority Secured Parties, that each such
Second Priority Secured Party (a) will be deemed to have consented to, will
raise no objection to, and will not support any other Person objecting to, the
use of ABL Priority Collateral or to such ABL Priority DIP Financing, (b) shall
only request or accept adequate protection in connection with the use of ABL
Priority Collateral or such ABL Priority DIP Financing as permitted by
Section 5.4(a) below, (c) will subordinate (and will be deemed hereunder to have
subordinated) the Second Priority Liens and any Adequate Protection Liens
provided in respect thereof (i) to the Liens on ABL Priority Collateral securing
such ABL Priority DIP Financing on the same terms and conditions as the First
Priority Liens on ABL Priority Collateral are subordinated to such Liens on ABL
Priority Collateral securing such ABL Priority DIP Financing (and such
subordination will not alter in any manner the terms of this Agreement), (ii) to
any adequate protection with respect to the ABL Priority Collateral provided to
the First Priority Secured Parties, including, without limitation, Adequate
Protection Liens on the ABL Priority Collateral provided to the First Priority
Secured Parties and (iii) to any “carve-out” with respect to the ABL Priority
Collateral for professional and United States Trustee fees agreed to by the
First Priority Representative or the other First Priority Secured Parties and
(d) agrees that any notice of such events found to be adequate by the bankruptcy
court shall be adequate notice; provided that each Second Priority
Representative and each Second Priority Secured Party reserves the right to
object to any ABL Priority DIP Financing to the extent that such ABL Priority
DIP Financing (x) seeks a Lien on Term Loan/Notes Exclusive Collateral that is
senior to, or pari passu with, any Liens of the Second Priority Secured Parties
on such Term Loan/Notes Exclusive Collateral or (y) compels any Grantor to seek
confirmation of a specific Reorganization Plan that impairs the Term Loan/Notes
Secured Obligations under Section 1124 of the Bankruptcy Code.

(b) If any Grantor becomes subject to any Insolvency Proceeding, then any Second
Priority Representative or any other Second Priority Secured Parties may propose
DIP Financing to such Grantor (i) secured by assets constituting ABL Priority
Collateral so long as (A) the First Priority Representative has not proposed to
provide DIP Financing to any Grantor secured by ABL Priority Collateral and has
not consented (or objects) to the provision of DIP Financing to any Grantor by
any third party and (B) the Liens securing such DIP Financing (or any Adequate
Protection Liens granted in connection therewith) on ABL Priority Collateral are
junior and subordinate to the First Priority Liens (and any Adequate Protection
Liens granted to any First Priority Secured Parties) or (ii) secured by assets
not constituting ABL Priority Collateral.

5.3 Relief From the Automatic Stay. Each Second Priority Representative agrees,
on behalf of itself and the other applicable Second Priority Secured Parties,
that until the First Priority Obligations Payment Date it will not (i) seek
relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in violation thereof, or support any other Person
seeking such relief or taking such action, in each case in respect of the ABL
Priority Collateral, without the prior written consent of the First Priority
Representative or (ii) object to, contest, or support any other Person objecting
to or contesting, any relief from the automatic stay or from any other stay in
any Insolvency Proceeding requested by any First Priority Secured Party.

 

18



--------------------------------------------------------------------------------

5.4 Adequate Protection.

(a) Each Second Priority Representative, on behalf of itself and the other
applicable Second Priority Secured Parties, agrees that none of them shall
object to, contest, or support any other Person objecting to or contesting,
(i) any request by the First Priority Representative or any other First Priority
Secured Party for adequate protection with respect to the ABL Priority
Collateral, including, without limitation, in the form of Adequate Protection
Liens, superpriority claims, interest, fees, expenses or other amounts or
(ii) any request by the First Priority Representative or any other First
Priority Secured Party for adequate protection in the form of Adequate
Protection Liens on Term Loan/Notes Exclusive Collateral that are junior and
subordinate to the Liens of the Second Priority Secured Parties secured by such
Term Loan/Notes Exclusive Collateral on terms substantially identical to the
terms on which the Liens of the Second Priority Secured Parties are junior and
subordinate to the Liens of the First Priority Secured Parties hereunder,
(iii) any objection by the First Priority Representative or any other First
Priority Secured Party to any motion, relief, action or proceeding based on a
claim of a lack of adequate protection to the First Priority Secured Parties
with respect to the ABL Priority Collateral or (iv) the payment of interest,
fees, expenses or other amounts to the First Priority Representative or any
other First Priority Secured Party under section 506(b) or 506(c) of the
Bankruptcy Code or otherwise with respect to the ABL Priority Collateral. Solely
to the extent that the First Priority Representative, on behalf of the First
Priority Secured Parties, receives Adequate Protection Liens secured by ABL
Priority Collateral, each Second Priority Representative shall be entitled to
seek Adequate Protection Liens on such ABL Priority Collateral; provided that
such Second Priority Representative’s Adequate Protection Liens shall be junior
and subordinate to the Adequate Protection Liens granted to the First Priority
Representative on the same terms and conditions as are provided herein.

(b) Notwithstanding anything to the contrary in Section 5.4(a), (1) in any
Insolvency Proceeding, the Second Priority Representatives and the other Second
Priority Secured Parties may seek, support, accept or retain adequate protection
in respect of assets of the Grantors or their Subsidiaries that do not
constitute either ABL Priority Collateral or Term Loan/Notes Exclusive
Collateral solely in the form of (x) an Adequate Protection Lien on such assets,
subordinated to the First Priority Liens (including any Adequate Protection
Liens in favor of any First Priority Secured Parties) on such assets and the
Liens securing any DIP Financing provided by, or consented to by (including via
non-objection), the First Priority Secured Parties on the same basis as the
other Second Priority Liens are so subordinated to the First Priority Liens
under this Agreement and (y) non-monetary adequate protection that is
customarily provided in an Insolvency Proceeding, including, without limitation,
the provision of information and the ability to monitor such collateral; (2) in
the event any Second Priority Secured Party receives adequate protection in the
form of Adequate Protection Liens on assets of the Grantors other than the Term
Loan/Notes Exclusive Collateral, then each Second Priority Representative, on
behalf of itself and the other applicable Second Priority Secured Parties,
(i) consents to the First Priority Representative having a senior Adequate
Protection Lien on such collateral as security for the First Priority
Obligations and that any Adequate Protection Liens granted to the Second
Priority Secured Parties, on any such additional collateral shall be
subordinated to the Liens on such collateral securing the First Priority
Obligations and any DIP Financing provided by, or consented to by (including via
non-objection), the First Priority Secured Parties with respect to such
collateral (and all obligations relating thereto) and any Adequate Protection
Liens granted to the First Priority Secured Parties, with such subordination to
be on the same terms that the other Second Priority Liens are subordinated to
such First Priority Liens under this Agreement and (ii) agrees that, if the
bankruptcy court does not grant the First Priority Secured Parties a senior
Adequate Protection Lien on such additional collateral, then the Second Priority
Secured Parties shall be deemed to hold and have held their Adequate Protection
Lien on such additional collateral for the benefit of the First Priority Secured
Parties (and each such Lien so deemed to have been held shall be

 

19



--------------------------------------------------------------------------------

subject in all respects to the provisions of this Agreement, including without
limitation the lien subordination provisions set forth in Section 2.1(a)) and,
until the First Priority Obligations Payment Date, any distributions in respect
of such additional collateral received by the Second Priority Secured Parties
shall be segregated and held in trust and promptly turned over to the First
Priority Representative to repay the First Priority Obligations; and (3) in any
Insolvency Proceeding and notwithstanding anything to the contrary in
Section 2.4, the First Priority Representative and the other First Priority
Secured Parties may seek, support, accept or retain adequate protection in
respect of Term Loan/Notes Exclusive Collateral solely in the form of (x) an
Adequate Protection Lien on such assets, subordinated to the Liens of the Second
Priority Secured Parties (including any Adequate Protection Liens in favor of
any Second Priority Secured Parties) on such assets and the Liens securing any
DIP Financing provided by, or consented to by (including via non-objection), the
Second Priority Secured Parties on terms substantially identical to the terms on
which the Second Priority Liens are subordinated to the First Priority Liens
under this Agreement and (y) non-monetary adequate protection that is
customarily provided in an Insolvency Proceeding, including, without limitation,
the provision of information and the ability to monitor such collateral. Upon
the turnover of such distributions as contemplated by clause (2)(ii) of the
immediately preceding sentence, the Second Priority Obligations purported to be
satisfied by such distributions shall be immediately reinstated in full as
though such payment had never occurred.

(c) No Second Priority Secured Party will assert or enforce any claim made under
section 506(c) of the Bankruptcy Code with respect to ABL Priority Collateral

5.5 Avoidance Issues.

(a) If any First Priority Secured Party is required in any Insolvency Proceeding
or otherwise to disgorge, turn over or otherwise pay to the estate of any
Grantor, because such amount was avoided or ordered to be paid or disgorged for
any reason, including without limitation because it was found to be a fraudulent
or preferential transfer, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of set-off or otherwise, then the
First Priority Obligations shall be reinstated to the extent of such Recovery
and deemed to be outstanding as if such payment had not occurred, and the First
Priority Obligations Payment Date shall be deemed not to have occurred. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Second Priority Secured Parties agree that none of them
shall be entitled to benefit from any avoidance action affecting or otherwise
relating to any distribution or allocation with respect to the ABL Priority
Collateral made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding.

(a) Each Second Priority Representative, on behalf of itself and the other
applicable Second Priority Secured Parties, agrees that (i) it shall not, in an
Insolvency Proceeding, oppose any sale or disposition of any ABL Priority
Collateral that is supported by the First Priority Secured Parties, and (ii) it
will be deemed, in its capacity as a holder of a Lien on such ABL Priority
Collateral, to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any such sale supported by the First Priority Secured Parties and
to have released their Liens in the ABL Priority Collateral (but not on any
proceeds of such ABL Priority Collateral not required to be paid to the First
Priority Secured Parties, which Liens on such proceeds, if any, shall remain
subject to the provisions of this Agreement); provided that notwithstanding the
deemed consent of the Second Priority Secured

 

20



--------------------------------------------------------------------------------

Parties (or the Second Priority Representatives on their behalf) to such sale or
disposition of such assets, any Second Priority Representative or the Second
Priority Secured Parties, may assert any objection or opposition that could be
asserted by an unsecured creditor or as a secured creditor with a Lien solely on
the Term Loan/Notes Exclusive Collateral in any such Insolvency Proceeding.

5.7 Separate Grants of Security and Separate Classification. Each of the ABL
Agent, on behalf of itself and the ABL Secured Parties and each Second Priority
Representative, on behalf of itself and the applicable Second Priority Secured
Parties, acknowledges and agrees that (i) the grant of Liens on the ABL Priority
Collateral securing the ABL Secured Obligations constitutes a separate and
distinct grant of Liens from the grant of Liens on the ABL Priority Collateral
securing the Second Priority Secured Obligations, (ii) because of, among other
things, their differing rights in the ABL Priority Collateral, each of the ABL
Secured Obligations, and the Second Priority Secured Obligations is
fundamentally different and must be separately classified in any plan of
reorganization proposed or confirmed in an Insolvency Proceeding and (iii) it
will object to, and not vote in favor of, any plan of reorganization that does
not separately classify the ABL Secured Obligations and the Second Priority
Secured Obligations. To further effectuate the intent of the parties as provided
in the immediately preceding sentence, if a court of competent jurisdiction
holds that the claims of the First Priority Secured Parties and the claims held
by any Second Priority Secured Parties in respect of the ABL Priority Collateral
constitute only one secured claim (rather than separate classes of senior and
one or more junior priority secured claims), then the Second Priority Secured
Parties hereby acknowledge and agree that all distributions in respect of ABL
Priority Collateral shall be made as if there were separate classes of senior
and junior secured claims against the relevant Grantors in respect of the ABL
Priority Collateral (with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral is sufficient (for this purpose
ignoring all claims held by the Second Priority Secured Parties), the First
Priority Secured Parties shall be entitled to receive, in addition to
distributions to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest (at the
applicable non-default rate) before any distribution in respect of ABL Priority
Collateral is made in respect of the claims held by the Second Priority Secured
Parties), with the Second Priority Secured Parties hereby acknowledging and
agreeing to turn over to the First Priority Secured Parties distributions
otherwise received or receivable by them in respect of the ABL Priority
Collateral to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing the claim or recovery of the
Second Priority Secured Parties with respect to the ABL Priority Collateral.

5.8 Plans of Reorganization.

(a) Notwithstanding any other provision of this Agreement, but subject to
Section 5.7, no Second Priority Secured Party or First Priority Secured Party
shall be prevented from exercising its rights to vote in favor of or against, or
object to or contest, any plan of reorganization in any Insolvency Proceeding of
any Grantor.

(b) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon the ABL Priority Collateral are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
ABL Secured Obligations and on account of Second Priority Secured Obligations,
then, to the extent the debt obligations distributed on account of the ABL
Secured Obligations and on account of the Second Priority Secured Obligations
are secured by Liens upon the same ABL Priority Collateral, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

5.9 No Waiver of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured Party
other than any action taken by such Second Priority Secured Party that is not
prohibited by this Agreement.

 

21



--------------------------------------------------------------------------------

5.10 Effectiveness in Insolvency Proceedings.

(a) This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency Proceeding.
All references in this Agreement to any Grantor shall include such Grantor as a
debtor-in-possession and any receiver or trustee for such Grantor in any
Insolvency Proceeding, and the rights and obligations hereunder of the First
Priority Secured Parties and the Second Priority Secured Parties shall be fully
enforceable as between such parties regardless of the pendency of Insolvency
Proceedings or any related limitations on the enforcement of this Agreement
against any Grantor.

SECTION 6. Matters Relating to Loan Documents.

6.1 General.

(a) Each of the ABL Agent, on behalf of itself and the ABL Secured Parties and
each Second Priority Representative, on behalf of itself and the applicable
Second Priority Secured Parties, and each Grantor agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
First Priority Documents or the Second Priority Documents in violation of this
Agreement.

(b) Until the First Priority Obligations Payment Date, in the event the First
Priority Representative enters into any amendment, waiver or consent in respect
of any of the First Priority Security Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any First Priority Security Document or changing in any manner the rights of
any parties thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Second Priority
Security Document relating to the ABL Priority Collateral without the consent of
or action by any Second Priority Secured Party (with each First Priority
Security Document as so amended, and each Second Priority Security Document as
so amended, continuing to be subject to the terms hereof); provided that (i) no
such amendment, waiver or consent shall have the effect of removing assets
subject to the Lien of any Second Priority Security Document, except to the
extent that a release of such Lien is permitted by Section 4.2, (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Second Priority Secured Parties and does not affect the First Priority
Secured Parties in a like or similar manner shall not apply to the Second
Priority Security Documents without the consent of the applicable Second
Priority Representative and (iii) notice of such amendment, waiver or consent
shall be given to each Second Priority Representative by the First Priority
Representative no later than 30 days after its effectiveness, provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof or cause a default by any Grantor under the Loan Documents. Each of the
Grantors and the Representatives agrees that each Second Priority Security
Document shall contain the applicable provisions set forth on Annex I hereto, or
similar provisions approved by the Representatives, which approval shall not be
unreasonably withheld or delayed.

 

22



--------------------------------------------------------------------------------

SECTION 7. Cooperation with Respect to ABL Priority Collateral.

7.1 Consent to License to Use Intellectual Property. Each Second Priority
Representative (and any purchaser, assignee or transferee of assets as provided
in Section 7.3 (a) consents (without any representation, warranty or obligation
whatsoever) to the grant by any Grantor to the ABL Agent of a non-exclusive,
royalty-free license to use during the ABL Priority Collateral Processing and
Sale Period any Patents, Patent Licenses, Trademarks, Trademark Licenses or
proprietary information of such Grantor that is Term Loan/Notes Exclusive
Collateral (or any Patent, Patent License, Trademark, Trademark License or
proprietary information acquired by such purchaser, assignee or transferee from
any Grantor, as the case may be) and (b) grants, in its capacity as a secured
party (or as a purchaser, assignee or transferee, as the case may be), to the
ABL Agent a non-exclusive royalty-free license to use during the ABL Priority
Collateral Processing and Sale Period, any Patent, Patent License, Trademark,
Trademark License or proprietary information that is Term Loan/Notes Exclusive
Collateral (or subject to such purchase, assignment or transfer, as the case may
be), in each case in connection with the enforcement of any Lien held by the ABL
Agent upon any inventory or other ABL Priority Collateral of any Grantor and to
the extent the use of such Patent, Patent License, Trademark, Trademark License
or proprietary information is necessary or appropriate, in the good faith
opinion of the ABL Agent, to process, ship, produce, store, complete, supply,
lease, sell or otherwise dispose of any such inventory in any lawful manner.

7.2 Access to Information.

(a) If any Second Priority Representative takes actual possession of any
documentation that is the property of a Grantor (whether such documentation is
in the form of a writing or is stored in any data equipment or data record in
the physical possession of a Second Priority Representative), then upon request
of the ABL Agent and reasonable advance notice, such Second Priority
Representative will permit the ABL Agent or its representative to inspect and
copy such documentation if and to the extent the ABL Agent certifies to such
Second Priority Representative that:

(i) such documentation contains or may contain information necessary or
appropriate, in the good faith opinion of the ABL Agent, to the enforcement of
the ABL Agent’s Liens upon any ABL Priority Collateral; and

(ii) the ABL Agent and the ABL Secured Parties are entitled to receive and use
such information under applicable law and, in doing so, will comply with all
obligations imposed by law or contract in respect of the disclosure or use of
such information.

7.3 Access to Property to Process and Sell Inventory.

(a) (i) If the ABL Agent commences any action or proceeding with respect to any
of its rights or remedies (including, but not limited to, any action of
foreclosure), enforcement, collection or execution with respect to the ABL
Priority Collateral (“ABL Priority Collateral Enforcement Actions”) or if any
Second Priority Representative commences any action or proceeding with respect
to any of its rights or remedies (including, but not limited to, any action of
foreclosure), enforcement, collection or execution with respect to the Term
Loan/Notes Exclusive Collateral (or a purchaser at a foreclosure sale conducted
in foreclosure of Term Loan/Notes Exclusive Collateral takes actual or
constructive possession of the Term Loan/Notes Exclusive Collateral of any
Grantor) (“Term Loan/Notes Collateral Enforcement Actions”), then each Second
Priority Representative, and the Second Priority Secured Parties (subject to, in
the case of any Term Loan/Notes Collateral Enforcement Action, a prior written
request by the ABL

 

23



--------------------------------------------------------------------------------

Agent to such Second Priority Representative (the “Term Loan/Notes Collateral
Enforcement Action Notice”)) shall (x) cooperate with the ABL Agent (and with
its officers, employees, representatives and agents) at the cost and expense of
the ABL Secured Parties (subject to the Grantors’ reimbursement and indemnity
obligations with respect thereto under the Loan Documents) in its efforts to
conduct ABL Priority Collateral Enforcement Actions in the ABL Priority
Collateral and to finish any work-in-process and process, ship, produce, store,
complete, supply, lease, sell or otherwise handle, deal with, assemble or
dispose of, in any lawful manner, the ABL Priority Collateral, (y) not hinder or
restrict in any respect the ABL Agent from conducting ABL Priority Collateral
Enforcement Actions in the ABL Priority Collateral or from finishing any
work-in-process or processing, shipping, producing, storing, completing,
supplying, leasing, selling or otherwise handling, dealing with, assembling or
disposing of, in any lawful manner, the ABL Priority Collateral, and (z) to the
extent within the power or control of such Second Priority Secured Party to do
so, permit the ABL Agent, its employees, agents, advisers and representatives,
at the cost and expense of the ABL Secured Parties (subject to the Grantors’
reimbursement and indemnity obligations with respect thereto under the Loan
Documents), to enter upon and use the Term Loan/Notes Exclusive Collateral
(including, without limitation, equipment, processors, computers and other
machinery related to the storage or processing of records, documents or files
and intellectual property), for a period (I) commencing on the earlier of the
date of the initial ABL Priority Collateral Enforcement Action or the date of
delivery of the Term Loan/Notes Collateral Enforcement Action Notice, as the
case may be, and (II) ending on the earlier of (A) the date occurring 180 days
thereafter, (B) the date on which all of the ABL Priority Collateral (other than
an immaterial amount thereof (as reasonably determined by the ABL Agent))
located on such premises is sold, assigned, collected or transferred by the ABL
Agent and (C) the First Priority Obligations Payment Date (such period, as the
same may be extended with the written consent of the Term Loan/Notes
Representative (or, if no Term Loan/Notes Secured Obligations are then
outstanding, to the Junior Priority Representative) as contemplated by the final
sentence of this Section 7.3(a), the “ABL Priority Collateral Processing and
Sale Period”), for purposes of: assembling and storing the ABL Priority
Collateral and completing the processing of and turning into finished goods any
ABL Priority Collateral consisting of work-in-process;

 

  (A) selling any or all of the ABL Priority Collateral located in or on such
Term Loan/Notes Exclusive Collateral, whether in bulk, in lots or to customers
in the ordinary course of business or otherwise;

 

  (B) removing and transporting any or all of the ABL Priority Collateral
located in or on such Term Loan/Notes Exclusive Collateral;

 

  (C) otherwise processing, shipping, producing, storing, completing, supplying,
leasing, selling or otherwise handling, dealing with, assembling or disposing
of, in any lawful manner, the ABL Priority Collateral; and/or

 

  (D) taking reasonable actions to protect, secure, and otherwise enforce the
rights or remedies of the ABL Secured Parties and/or the ABL Agent (including
with respect to any ABL Priority Collateral Enforcement Actions) in and to the
ABL Priority Collateral;

provided, however, that nothing contained in this Agreement shall restrict the
rights of any Second Priority Representative from selling, assigning or
otherwise transferring any Term Loan/Notes Exclusive Collateral prior to the
expiration of such ABL Priority Collateral Processing and Sale Period if the

 

24



--------------------------------------------------------------------------------

purchaser, assignee or transferee thereof agrees in writing (for the benefit of
the ABL Agent and the ABL Secured Parties) to be bound by the provisions of this
Section 7.3 and Section 7.1. If any stay or other order prohibiting the exercise
of remedies with respect to the ABL Priority Collateral has been entered by a
court of competent jurisdiction, such ABL Priority Collateral Processing and
Sale Period shall be tolled during the pendency of any such stay or other order.
The Term Loan/Notes Representative (or, if no Term Loan/Notes Secured
Obligations are then outstanding, to the Junior Priority Representative), upon
request by the ABL Agent, may in its sole discretion extend the ABL Priority
Collateral Processing and Sale Period for an additional period of time.

(ii) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Loan/Notes Exclusive Collateral, the
ABL Secured Parties and the ABL Agent shall (i) be responsible for the ordinary
course third-party expenses related thereto, including costs with respect to
heat, light, electricity, water and real property taxes with respect to that
portion of any premises so used or occupied and (ii) be obligated to repair at
their expense any physical damage to such Term Loan/Notes Exclusive Collateral
resulting from such occupancy, use or control or removal of ABL Priority
Collateral, and to leave such Term Loan/Notes Exclusive Collateral in
substantially the same condition as it was at the commencement of such
occupancy, use or control, ordinary wear and tear excepted. Notwithstanding the
foregoing, in no event shall the ABL Secured Parties or the ABL Agent have any
liability to any Second Priority Representative or to any other Second Priority
Secured Party with respect to the Term Loan/Notes Exclusive Collateral pursuant
to this Section 7.3(a) as a result of any condition (including any environmental
condition, claim or liability) on or with respect to the Term Loan/Notes
Exclusive Collateral existing prior to the date of the exercise by the ABL
Secured Parties (or the ABL Agent, as the case may be) of their rights under
this Section 7.3(a) and the ABL Secured Parties shall have no duty or liability
to maintain the Term Loan/Notes Exclusive Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the ABL
Secured Parties, or for any diminution in the value of the Term Loan/Notes
Exclusive Collateral that results from ordinary wear and tear resulting from the
use of the Term Loan/Notes Exclusive Collateral by the ABL Secured Parties in
the manner and for the time periods specified under this Section 7.3(a). Without
limiting the rights granted in this Section 7.3(a), the ABL Secured Parties and
the ABL Agent shall cooperate with the Term Loan/Notes Representative, and the
other Term Loan/Notes Secured Parties (or, if no Term Loan/Notes Secured
Obligations are then outstanding, the Junior Priority Representative and the
other Junior Priority Secured Parties) in connection with any efforts made by
such Second Priority Secured Parties to sell the Term Loan/Notes Exclusive
Collateral.

7.4 Grantor Consent. The Borrower and the other Grantors consent to the
performance by each Second Priority Secured Party of the obligations set forth
in this Section 7 and acknowledge and agree that neither any Second Priority
Representative nor any other Second Priority Secured Party shall ever be
accountable or liable (except to the extent resulting from such party’s gross
negligence or willful misconduct) for any action taken or omitted by the ABL
Agent or any ABL Secured Party or its or any of their officers, employees,
agents successors or assigns in connection therewith or incidental thereto or in
consequence thereof by the ABL Agent or any ABL Secured Party or its or any of
their officers, employees, agents, successors or assigns or any other damage to
or misuse or loss of any property of the Grantors as a result of any action
taken or omitted by the ABL Agent or its officers, employees, agents, successors
or assigns.

 

25



--------------------------------------------------------------------------------

SECTION 8. Reliance; Waivers; etc.

8.1 Reliance. The Second Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder and under the First Priority
Documents are deemed to have been made or incurred, in reliance upon this
Agreement. Each Second Priority Representative, on behalf of itself and the
other applicable Second Priority Secured Parties, expressly waives all notice of
the acceptance of and reliance on this Agreement by the other Secured Parties.

8.2 No Warranties or Liability. Each of the First Priority Representative and
each Second Priority Representative acknowledges and agrees that neither of them
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any First Priority
Document or any Second Priority Document. Except as otherwise provided in this
Agreement, each of the First Priority Representative and the Second Priority
Representatives will be entitled to manage and supervise their respective
extensions of credit to any Grantor (if any) in accordance with the First
Priority Documents and the Second Priority documents, respectively, law and
their usual practices, modified from time to time as they deem appropriate.

8.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Grantor with
the terms and conditions of any of the First Priority Documents or any of the
Second Priority Documents.

SECTION 9. Obligations Unconditional.

All rights, agreements and obligations of the First Priority Representative and
First Priority Secured Parties and each Second Priority Representative and the
Second Priority Secured Parties, in each case with respect to the ABL Priority
Collateral, and the Grantors hereunder, to the extent applicable, shall remain
in full force and effect irrespective of:

(i) any lack of validity or enforceability of any First Priority Document or
Second Priority Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations or Second Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any Refinancing, replacement, refunding or
restatement of any First Priority Document or Second Priority Document;

(iii) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any ABL Priority Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any Refinancing, replacement, refunding or restatement of all
or any portion of the First Priority Obligation or Second Priority Obligations
or any guarantee or guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of (a) the First Priority
Obligations (other than a defense that the First Priority Obligations have been
paid in full) or (b) the Second Priority Obligations (other than a defense that
the Second Priority Obligations have been paid in full) or of any of the First
Priority Representative, the Second Priority Representatives or any Grantor, to
the extent applicable, in respect of this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 10. Joinder of Representative for Replacement ABL Credit Agreement and
Representative for Junior Priority Secured Obligations.

(a) The Borrower may from time to time, subject to any limitations contained in
the ABL Loan Documents and the Second Priority Documents in effect at such time,
provide for a Replacement ABL Credit Agreement and the Liens securing such
Replacement ABL Credit Agreement to become subject to this Agreement or for a
Junior Priority Representative and the Liens on the ABL Priority Collateral of
such Junior Priority Representative to become subject to this Agreement by
delivering to each Representative party hereto at such time a certificate of a
Responsible Officer of the Borrower:

(i) describing the agreement being designated as a Replacement ABL Credit
Agreement and the obligations in connection with such agreement being designated
as First Priority Obligations or the indebtedness and obligations being
designated as Junior Priority Secured Obligations that will initially constitute
such hereunder (as the case may be);

(ii) certifying that the designation of such Replacement ABL Credit Agreement or
Junior Priority Secured Obligations (as the case may be), the creation of the
Liens securing the First Lien Obligations under such Replacement ABL Credit
Agreement or such Junior Priority Secured Obligations (as the case may be) do
not violate or result in a default under any provision of any Loan Document in
effect at such time; and

(iii) attaching a fully completed Representative Joinder Agreement executed and
delivered by the Representative with respect to such Replacement ABL Credit
Agreement or Junior Priority Secured Obligations (as the case may be) and, in
the case of the joinder of a Junior Priority Representative, attaching a copy of
the Junior Priority Pari Passu Intercreditor Agreement and any Second Priority
Intercreditor Agreement.

Upon the delivery of such certificate and the related attachments as provided
above, (i) in the case of a Replacement ABL Credit Agreement, such Replacement
ABL Credit Agreement will become a “Replacement ABL Credit Agreement” for all
purposes of this Agreement and the obligations in connection with such Agreement
shall become “First Lien Obligations” and (ii) in the case of a joinder of a
Junior Priority Representative, such Junior Priority Representative will become
the “Junior Priority Representative” for all purposes of this Agreement.

SECTION 11. Miscellaneous.

11.1 Conflicts; Agreement Solely to Define Relative Rights. Except as otherwise
provided herein, in the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern. This Agreement
is entered into solely for purposes of defining the relative rights of the First
Lien Secured Parties, on the one hand, and the Second Lien Secured Parties, on
the other. The relative rights of the Term Loan/Notes Secured Parties, on the
one hand, and the Junior Priority Secured Parties, on the other hand, shall also
be subject to the terms of the Second Priority Intercreditor Agreement. For
purposes of determining whether any Term Loan/Notes Secured Obligations are
outstanding for any purposes of this Agreement, the First Priority
Representative shall be fully protected in assuming that Term Loan/Notes Secured
Obligations are outstanding until such time as it receives a certificate signed
by the Term Loan/Notes Representative stating that no Term Loan/Notes Secured
Obligations are then outstanding.

11.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligations Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority

 

27



--------------------------------------------------------------------------------

Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, any Grantor on the faith
hereof.

11.3 Amendments; Waivers.

No amendment or modification of any of the provisions of this Agreement (other
than pursuant to a Representative Joinder Agreement or a Grantor Joinder
Agreement) shall be effective unless the same shall be in writing and signed by
the First Priority Representative and each Second Priority Representative and,
in the case of amendments or modifications that could reasonably be expected to
affect the rights, duties or interests of any Grantor, the Borrower.

11.4 Information Concerning Financial Condition of the Borrower and the other
Grantors. The First Priority Representative, on behalf of itself and the other
First Priority Secured Parties and each Second Priority Representative, on
behalf of itself and the other applicable Second Priority Secured Parties,
hereby agree that each Secured Party assumes responsibility for keeping itself
informed of the financial condition of the relevant Grantors and all other
circumstances bearing upon the risk of nonpayment of the First Priority
Obligations or the Second Priority Obligations. The First Priority
Representative, on behalf of itself and the other First Priority Secured Parties
and each Second Priority Representative, on behalf of itself and the other
applicable Second Priority Secured Parties, hereby agree that no party shall
have any duty to advise any other party of information known to it regarding
such condition or any such circumstances. In the event any Secured Party, in its
sole discretion, undertakes at any time or from time to time to provide any
information to any other Secured Party, it shall be under no obligation (a) to
provide any such information to such other party or any other party on any
subsequent occasion, (b) to undertake any investigation not a part of its
regular business routine, or (c) to disclose any other information. Further,
nothing in this Agreement shall impose a duty on the Term/Loan Notes
Representative to keep itself informed of the financial condition of the
Grantors or of other circumstances bearing upon the risk of nonpayment of the
First Priority Obligations, Second Priority Obligations or any Junior Priority
Secured Obligations beyond what is required pursuant to the Second Priority
Documents.

11.5 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11.6 Jurisdiction; Consent to Service of Process; Process Agent.

(a) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

28



--------------------------------------------------------------------------------

(b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.7. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.7 Notices.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to a Grantor, to it c/o J. C. Penney Corporation, Inc., 6501 Legacy
Drive, Mail Code 1304, Plano, TX 75024, Attention of the Treasurer (Telecopy No.
(972) 431-2044), with a copy to the General Counsel;

(ii) if to the ABL Agent under the ABL Credit Agreement in effect on the date
hereof, to Wells Fargo Bank, National Association, One Boston Place, 19th Floor,
Boston, Massachusetts 02108, Attention of Portfolio Manager-JC Penney (Telecopy
No. (877) 353-3045);

(iii) if to the Term Loan/Notes Representative, to Wilmington Trust, National
Association, Global Capital Markets, 50 South Sixth Street, Suite 1290,
Minneapolis, Minnesota 55402, Attention: J.C. Penney Collateral Agency
Administrator;

(iv) if to any other Representative, to the address designated for notices to
such Representative in the applicable Representative Joinder Agreement pursuant
to which such Representative shall have become a party hereto, or

(v) with respect to any party hereto, to such other address as may be designated
by such party in a written notice to each other party hereto.

11.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and the Second Priority Secured Parties and their respective successors
and assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any ABL Priority Collateral. All references to any Grantor shall
include any Grantor as debtor-in-possession and any receiver or trustee for such
Grantor in any Insolvency Proceeding.

11.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

 

29



--------------------------------------------------------------------------------

11.10 Severability. In the event any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

11.11 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic image scan
transmission (such as a “pdf” file) shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement shall become effective
when it shall have been executed by each party hereto. For the avoidance of
doubt, upon the effectiveness of this Agreement, the Intercreditor and
Collateral Cooperation Agreement, dated as of May 22, 2013, by and among Wells
Fargo Bank, National Association (as successor to JPMorgan Chase Bank, N.A.) and
Wilmington Trust, National Association (as successor to Goldman Sachs Bank USA)
will be of no further force and effect.

11.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.13 Additional Grantors. The Borrower and each other Grantor on the date of
this Agreement will constitute the original Grantors party hereto. The original
Grantors will cause each Person that becomes a Grantor after the date hereof to
contemporaneously become a party hereto (as a Grantor) by executing and
delivering a Grantor Joinder Agreement to each Representative. The parties
hereto agree that, notwithstanding any failure to take the actions required by
the immediately preceding sentence, each Person that becomes a Grantor at any
time (and any security granted by any such Person) will be subject to the
provisions hereof as fully as if it constituted a Grantor party hereto and had
complied with the requirements of the immediately preceding sentence.

[Signature pages follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Representative with respect to the
ABL Credit Agreement By:  

/s/ Danielle Baldinelli

Name:   Danielle Baldinelli Title:   Director



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as Collateral Agent, as
Term Loan/Notes Representative By:  

/s/ Hallie E. Field

Name:   Hallie E. Field Title:   Assistant Vice President



--------------------------------------------------------------------------------

J. C. PENNEY CORPORATION, INC. By:  

/s/ Michael Porter

Name:   Michael Porter Title:   Vice President, Treasurer J. C. PENNEY COMPANY,
INC. By:  

/s/ Edward Record

Name:   Edward Record Title:   Executive Vice President and Chief Financial
Officer J. C. PENNEY PURCHASING CORPORATION By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Treasurer JCP REAL ESTATE HOLDINGS, INC. By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Treasurer J. C. PENNEY PROPERTIES, INC. By:  

/s/ Gary Piper

Name:   Gary Piper Title:   Treasurer



--------------------------------------------------------------------------------

Annex I

Provision for each Second Priority Security Document

“Reference is made to the Intercreditor Agreement, dated as of June 23, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among J.C. Penney Corporation, Inc., the other
Grantors party thereto, Wells Fargo Bank, National Association, as
Representative with respect to the ABL Credit Agreement (as defined therein),
and Wilmington Trust, National Association, as Term Loan/Notes Representative
and each other Representative from time to time party thereto. Notwithstanding
anything herein to the contrary, the liens and security interests granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder, in each case, with respect to the ABL
Priority Collateral (as defined therein) are subject to the limitations and
provisions of the ABL Intercreditor Agreement. In the event of any inconsistency
between the terms or conditions of this Agreement and the terms and conditions
of the ABL Intercreditor Agreement, the terms and conditions of the ABL
Intercreditor Agreement shall control.”



--------------------------------------------------------------------------------

Annex II

[FORM OF] REPRESENTATIVE JOINDER AGREEMENT NO. [                    ] dated as
of [            ], 20[    ] (the “Representative Joinder Agreement”) to the
INTERCREDITOR AND COLLATERAL COOPERATION AGREEMENT dated as of June 23, 2016
(the “Intercreditor Agreement”), among WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), as Representative with respect to the ABL Credit Agreement,
Wilmington Trust, National Association (“Wilmington”), in its capacity as
Collateral Agent (as defined in the Term Loan/Notes Pari Passu Intercreditor
Agreement), as Term Loan/Notes Representative, each other Representative from
time to time party thereto, J.C. PENNEY CORPORATION, INC. (the “Borrower”) and
each of the other Grantors party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The Borrower and/or one or more of the other Grantors proposes to issue or
incur a [Replacement ABL Credit Agreement] [Junior Priority Secured Obligations]
and the Person identified in the signature pages hereto as the “Representative”
(the “Additional Representative”) will serve as the collateral agent for the
holders of such [Replacement ABL Credit Agreement] [Junior Priority Secured
Obligations]. The [Replacement ABL Credit Agreement][Junior Priority
Representative] is being designated as such by the Borrower in accordance with
Section 10 of the Intercreditor Agreement.

C. Accordingly, the Additional Representative and the Borrower agree as follows,
for the benefit of the Additional Representative, the Borrower and each other
party to the Intercreditor Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional
Representative (a) hereby accedes and becomes a party to the Intercreditor
Agreement as a Representative for the holders of the [First Priority Obligations
under the Replacement ABL Credit Agreement] [Junior Priority Secured
Obligations] (the “Additional Secured Parties”), (b) agrees, for itself and on
behalf of the Additional Secured Parties from time to time in respect of the
[Replacement ABL Credit Agreement] [Junior Priority Secured Obligations], to all
the terms and provisions of the Intercreditor Agreement and (c) shall have all
the rights and obligations of [the ABL Agent][Junior Priority Representative]
under the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgement of the Additional
Representative. The Additional Representative represents and warrants to each
other Representative and to the Secured Parties that (a) it has full power and
authority to enter into this Representative Joinder Agreement, in its capacity
as the Representative with respect to the [Replacement ABL Credit Agreement]
[Junior Priority Secured Obligations], (b) this Representative Joinder Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
the terms of this Representative Joinder Agreement and (c) the [Replacement ABL
Credit Agreement] [Junior Priority Pari Passu Intercreditor Agreement] provide
that, upon the Additional Representative’s entry into this Representative
Joinder Agreement, the secured parties in respect of such [Replacement ABL
Credit Agreement] [Junior Priority Secured Obligations] will be subject to and
bound by the provisions of the Intercreditor Agreement.

Section 3. Counterparts. This Representative Joinder Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. This Representative
Joinder Agreement shall become effective when each other Representative shall
have received a counterpart of this Representative Joinder Agreement that



--------------------------------------------------------------------------------

bears the signature of the Additional Representative. Delivery of an executed
counterpart of a signature page to this Representative Joinder Agreement by
telecopy or electronic image scan transmission (such as a “pdf” file) shall be
effective as delivery of a manually signed counterpart of this Representative
Joinder Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

Section 5. Governing Law. THIS REPRESENTATIVE JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 6. Severability. In the event any one or more of the provisions
contained in this Representative Joinder Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.7 of the Intercreditor Agreement. All
communications and notices hereunder to the Additional Representative shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 11.7 of the Intercreditor Agreement.

Section 8. Expenses. The Borrower agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Representative
Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for each Representative.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Representative has duly executed this
Representative Joinder Agreement to the Intercreditor Agreement as of the day
and year first above written.

 

[NAME OF ADDITIONAL REPRESENTATIVE], [as REPRESENTATIVE with respect to [NAME OF
REPLACEMENT ABL CREDIT AGREEMENT] and the holders of the Secured Obligations
thereunder] [as Junior Priority Representative for the Junior Priority Secured
Parties] By:  

 

Name:   Title:  

 

Address for notices:

 

 

 

attention of:  

 

Telecopy:  

 



--------------------------------------------------------------------------------

Acknowledged by:

 

[EACH REPRESENTATIVE], as Representative with respect to [                    ]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex III

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [                    ] dated as of
[            ], 201[  ] (the “Grantor Joinder Agreement”) to the INTERCREDITOR
AND COLLATERAL COOPERATION AGREEMENT dated as of June 23, 2016 (the
“Intercreditor Agreement”), among WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as Representative with respect to the ABL Credit Agreement, Wilmington
Trust, National Association (“Wilmington”), in its capacity as Collateral Agent
(as defined in the Term Loan/Notes Pari Passu Intercreditor Agreement),as Term
Loan/Notes Representative, each other Representative from time to time party
thereto, J.C. PENNEY CORPORATION, INC. (the “Borrower”) and each of the other
Grantors party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. [            ], a Subsidiary of the Borrower (the “Additional Grantor”), has
granted a Lien on all or a portion of its assets to secure First Priority
Obligations and such Additional Grantor is not a party to the Intercreditor
Agreement.

C. The Additional Grantor wishes to become a party to the Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Grantor Joinder
Agreement in accordance with the provisions of the Intercreditor Agreement in
order to become a Grantor thereunder.

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Representatives, the Borrower and each other party to the Intercreditor
Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional Grantor
(a) hereby accedes and becomes a party to the Intercreditor Agreement as a
Grantor with the same force and effect as if originally named therein as a
Grantor, (b) agrees to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of a Grantor under
the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgment of the Additional
Grantor. The Additional Grantor represents and warrants to each Representative
and to the Secured Parties that this Grantor Joinder Agreement has been duly
authorized, executed and delivered by such Additional Grantor and constitutes
the legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3. Counterparts. This Grantor Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Grantor Joinder
Agreement shall become effective when each other Representative shall have
received a counterpart of this Grantor Joinder Agreement that bears the
signature of the Additional Grantor. Delivery of an executed counterpart of a
signature page to this Grantor Joinder Agreement by telecopy or electronic image
scan transmission (such as a “pdf” file) shall be effective as delivery of a
manually signed counterpart of this Grantor Joinder Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.



--------------------------------------------------------------------------------

Section 5. Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.

Section 6. Severability. In the event any one or more of the provisions
contained in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.7 of the Intercreditor Agreement.

Section 8. The Additional Grantor agrees to reimburse each Representative for
its reasonable out-of-pocket expenses in connection with this Grantor Joinder
Agreement, including the reasonable fees, other charges and disbursements of
counsel for each Representative.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Grantor
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF SUBSIDIARY] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged by:

 

[EACH REPRESENTATIVE], as Representative with respect to [the
[                    ] Agreement]

By:  

 

Name:   Title:  